                                                                                                       ■     nn'f "
                                                        I
                  IN THE UNITED STATES DISTRICT COURT FOR                                                    i-1 v.

                         THE SOUTHERN DISTRICT OF GEORGIA- - ^ .'i.','; *3 pi^ q. 17
                                   SAVANNAH DIVISION                                                       "      .7
                                                                                    V      ~~    1*1        ^
ANTONIO DUKES,
                                                                                           - '■ trrX,
        Plaintiff,

V.                                                                  CASE    NO.    CV418-012


MILLENNIUM       OCEAN     SHIPPING             CO.
LTD.,     and      MASTERMIND               SHIP
MANAGEMENT, LTD.,


        Defendants.




                                                ORDER


        Before the Court is Defendants'                       Motion for Summary Judgment

(Doc.    30),    to which     Plaintiff has                 responded           (Doc.    35} .             For the

following       reasons.     Defendants'                 motion    is    GRANTED.        Accordingly,

Plaintiff's       complaint        is       DISMISSED.            The    Clerk      is    DIRECTED                    to

close    this   case.


                                                BACKGROUND


         This    case    arises        from         an    injury    Plaintiff           Antonio              Dukes

received    while       working        as       a     longshoreman         on    the     M.V       ATLANTIC

PENDANT    ("Vessel"),        a   foreign-flagged vessel owned by Defendant

Millennium Ocean Shipping Co.                         LTD   ("Millennium")          and managed by

Defendant Mastermind Ship Management,                              LTD    ("Mastermind").                       (Doc.

31 at 1-2.) At the time of the incident.                                 Plaintiff,       a member of

the     International       Longshoreman's                  Association          Local     1441              since

2006,     was    employed         as        a       longshoreman          by     Marine          Terminals
